Citation Nr: 1610112	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-41 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to an initial compensable rating for peripheral neuropathy of the left fingers.

4.  Entitlement to an initial compensable rating for left eye cataract.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  

In March 2010, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  38 C.F.R. § 20.704(e) (2015).

The issues of entitlement to an initial compensable rating for erectile dysfunction, entitlement to an initial compensable rating for peripheral neuropathy of the left fingers, and entitlement to an initial compensable rating for left eye cataract are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's diabetes mellitus type II requires oral medication and a restricted diet, but not physician-directed regulation of activities.


CONCLUSION OF LAW

The criteria for an initial rating greater than a 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A December 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability on appeal, as the Veteran did in October 2008, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

VA examinations were conducted in June 2008, August 2010, and July 2014; the record does not reflect that these examinations were inadequate for rating purposes.  The examinations were adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Since the July 2014 VA examination, the lay and medical evidence of record does not suggest an overall increased severity of disability to warrant additional examination. 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2014 remand.  Specifically, the June 2014 Board remand instructed the AOJ to contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  The remand also instructed the AOJ to provide the Veteran with a VA examination in order to determine the current level of severity of his service-connected diabetes mellitus.  In July 2014, the AOJ sent the Veteran a letter that substantially complies with the remand directives.  The Board finds that the AOJ has complied with the Board's instructions and that the July 2014 VA examination reports substantially comply with the Board's June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2015).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The Veteran's diabetes mellitus type II is rated as 20 percent disabling throughout the entire appeal period under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities, and a 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Id. 

The June 2008 diabetes mellitus VA examination report indicates that the Veteran's diabetes mellitus is managed by a restricted diet and oral medication.  The examiner specifically indicated that the Veteran does not require regulation of activities as part of medical management.  It was noted that the Veteran also exercises as part of his treatment.  The examination report reflects that the Veteran's peripheral neuropathy of the left fingers and cataracts are at least as likely as not complications of the diabetes mellitus.  

An April 2010 VA treatment record notes that the Veteran has no complications due to his diabetes mellitus.  

The August 2010 VA examination report reflects that the Veteran reported that his diabetes is worse since the last examination.  He reported a burning sensation on the right leg and plantar surface.  It was noted that the Veteran takes oral medication for his diabetes.  It was noted that the Veteran had been hospitalized in April 2010 because he fainted due to low blood pressure.  It was noted that the Veteran has not had any episodes of hypoglycemia or ketoacidosis.  The Veteran was noted to be on a restricted diet.  It was specifically noted that he is not restricted in his activities.  The Veteran denied symptoms of peripheral vascular disease, neurovascular disease, diabetic nephropathy, skin disorder, gastrointestinal disorders, and other diabetic complications.  The Veteran reported intermittent blurred vision, paresthesias, and pain in the right leg and foot, and erectile dysfunction.  The examiner noted that the Veteran's strab amblyopia was not a complication of the diabetes.  The examiner also opined that the right leg radiculopathy is not a complication of the diabetes.  The examiner indicated that the radiculopathy is one sided and is related to the Veteran's herniated disc status post back surgery.  The examiner opined that the Veteran's hypertension is not a complication of the diabetes because it predated the diabetes.  The examiner further opined that the peripheral neuropathy of the left upper extremity is not a complication of the diabetes because it is unilateral, and diabetic neuropathy is usually symmetrical.  Additionally, it was noted that the Veteran has left shoulder pain and is abusing alcohol; further, the symptoms are not persistent, as the Veteran did not have any related complaints during the examination or in the progress notes.  Finally, no decreased strength or atrophy was noted.  The examiner opined that the Veteran's diabetes mellitus has no effect on his occupation.  

A March 2014 VA treatment record reflects that the Veteran just joined a gym.  An April 2014 VA treatment record notes that the Veteran exercises three to five times a week.

The July 2014 VA examination report notes that the Veteran's diabetes mellitus is treated with a restricted diet and oral hypoglycemic agent.  It was specifically noted that the Veteran does not require restriction of activities as part of medical management of his diabetes mellitus.  The Veteran sees his health care provider for episodes of ketoacidosis and/or hypoglycemic reaction less than twice a month.  Over the past 12 months, the Veteran has not been hospitalized for ketoacidosis or hypoglycemic reaction.  There has been no progressive unintentional weight loss and loss of strength due to diabetes mellitus.  The examiner opined that the Veteran does not have any complications of diabetes, nor does the diabetes mellitus aggravate any such complications.  Finally, the examiner opined that the Veteran's diabetes mellitus does not impact his ability to work.  

In considering whether the Veteran is entitled to a higher rating for his service-connected diabetes mellitus, the record simply does not establish that there is any physician-directed restriction on occupational and recreational activities, such that a 40 percent rating would be warranted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  In this regard, the VA examiners specifically stated that the Veteran is not restricted in his activities and the VA treatment records indicate that the Veteran has joined a gym, and that he actually does exercise three to five times a week.  The VA clinic records do not reflect any physician suggestion of the need to regulate activities to manage his diabetes.  As such, a higher 40 percent rating under Diagnostic Code 7913 is not warranted. 

Complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  See 38 C.F.R. § 4.119 at Note.  The December 2010 and July 2014 VA examiners indicated that the Veteran does not have any complications of diabetes.  (The complications found by the June 2008 VA examiner are addressed in the remand portion of this decision.)

In sum, there is no basis upon which to grant a rating in excess of 20 percent for the Veteran's diabetes mellitus type II.  Staged ratings are not warranted, as there is no identifiable period on appeal during which the disability manifested symptoms meriting a higher disability rating.  The preponderance of the evidence therefore is against the Veteran's claim for a higher initial rating, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).

In reaching this conclusion, the Board acknowledges the Veteran's belief that his diabetes mellitus type II is more severe than the current disability evaluation reflects.  Notably, the Board's decision is limited to the schedular evaluation for the underlying diabetes mellitus disease process, and further development is being conducted into its potential complications.  The Board must also consider the entire evidence of record when analyzing the criteria set forth in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, as a lay person without demonstration of requisite training, he is not competent to assess whether the symptomatology meets a specific disability rating under the applicable diagnostic code criteria.  Moreover, any lay suggestion that he is restricted in his activities is greatly outweighed by the opinions of the VA examiners who have greater expertise and training than the Veteran in speaking to the medical need to regulate activities due to diabetes mellitus.  As such, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners reviewed the Veteran's claims file, examined the Veteran, and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding any increased diabetes mellitus type II symptomatology.




Other Considerations

The Board must also consider whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  The Federal Circuit has recently held that, when considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, No. 14-3390 (Fed. Cir. February 26, 2016).

As addressed below, the Board must remand the claim to evaluate the nature and severity of diabetes mellitus complications.  As such, consistent with the holdings in Johnson and Yancy, the Board defers consideration of entitlement to referral for extra-schedular consideration pending final appellate review of the remaining initial rating claims.

The Board finally notes that, by decision dated September 2010, the AOJ granted entitlement to a total disability rating based upon individual unemployability (TDIU).  The Veteran has not filed an appeal with respect to the effective date of award assigned.  As such, the TDIU issue is not currently before the Board.




ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the February 2016 Written Brief Presentation, the Veteran's representative argued that the VA genitourinary examination is inadequate for rating purposes in that the examination report reflects that examination of the penis and testes was not accomplished.  The Veteran's representative argues that, in light of the remand directive instructing that all pertinent examination protocols should be followed and the fact that erectile dysfunction is rated on deformity of the penis, a remand is required in order to schedule a new VA examination which complies with the remand directive.  As such, the Board finds that a remand is required in order to schedule a new VA examination.  

With regard to the Veteran's claim of entitlement to an initial compensable rating for peripheral neuropathy of the left fingers, the June 2008 VA examination report reflects that the Veteran complained of occasional numbness of the left fingers which lasts a few minutes.  The examiner noted that the symptom of the peripheral neuropathy of the left fingers was paresthesias.  Physical examination of the left upper extremity was normal.  The examiner opined that the peripheral neuropathy of the left fingers is a complication of the diabetes mellitus because of the duration of the diabetes mellitus; however, contemporaneous physical examination revealed no sign of sensory impairment.  Sensation was intact.  

The August 2010 VA examination report reflects that left upper extremity was normal to vibration and position sense, but pain/pinprick and light touch were decreased to the index, middle, and little fingers.  Muscle strength was normal and there was no atrophy.  

The July 2014 VA examination report reflects that the Veteran does not have, and has never had peripheral neuropathy.  The Veteran reported that his right forearm and right hand go numb.  The examiner opined that this sounds nothing like diabetic neuropathy.  The Veteran stated that no one told him he has diabetic neuropathy; the examiner felt that it is carpal tunnel syndrome.  Muscle strength testing of the upper extremities was normal.  Reflexes were 1+ for the biceps, triceps, and brachioradialis, bilaterally.  Light touch sensation was normal for the upper extremities.  The examiner opined that the Veteran does not have upper extremity peripheral neuropathy.  However, position sense, vibration sense, and cold sensation were not tested.  

The Veteran's peripheral neuropathy of the left fingers is service-connected as part of his diabetes mellitus; therefore, the Board finds that despite the August 2010 and July 2014 VA examination report findings that the Veteran has no complications of diabetes mellitus, a remand is required in order to schedule a new VA examination which contains a full sensory examination of the left upper extremity so that the disability can be adequately rated.

With respect to the claim of entitlement to an initial compensable rating for left eye cataract, the Board notes that the June 2014 remand instructed the RO to schedule a VA examination in order to determine the current severity of the disability.

Under 38 C.F.R. § 4.79, Diagnostic Code 6027 (2015) preoperative cataracts, such as the Veteran's, are evaluated based on visual impairment.  Visual impairment evaluations are based on the Ratings for Impairment of Visual Fields schedule, which directs that a compensable rating is warranted for visual field defects including: loss of the temporal, nasal, inferior, or superior half of the visual fields; concentric contraction of the visual field with remaining 46 to 60 degrees of field of view; and scotoma.  38 C.F.R. § 4.79, Diagnostic Code 6027.

On VA examination in July 2014 (conducted pursuant to the June 2014 remand directives), the Veteran was found to have strabismic amblyopia, which he has had since childhood, bilateral cataracts, which the examiner opined was age-related, pinguecula of both eyes, and epiretinal membrane of the left eye.  His uncorrected distance vision was 20/70 in the left eye.  His uncorrected near vision was 20/200 in the left eye.  Corrected distance vision was 20/70 in the left eye.  Corrected near vision was 20/70 in the left eye.  Fundus examination revealed normal optic disc, vessels, vitreous, and periphery.  Left macula was noted to be epiretinal membrane.  The examiner noted that there were no visual field defects.  However, no answer was provided regarding whether visual field testing was performed, whether the Veteran has contraction of visual field, whether the Veteran has loss of visual field, or whether the Veteran has scotoma.  Additionally, no answer was provided regarding whether the Veteran has legal (statutory) blindness (visual field diameter of 20 degrees or less in the better eye, even if corrected visual acuity is 20/20) based upon visual field loss.  The examiner also noted that the Veteran has the retinal condition of maculopathy.  

Unfortunately, the examiner did not state whether the Veteran's retinal condition, maculopathy, or his epiretinal membrane of the left eye, or pinguecula is etiologically related to his diabetes mellitus.  Moreover, the examination report does not reflect that all indicated tests were performed, in that no answer was provided regarding whether visual field testing was performed, whether the Veteran has contraction of visual field, whether the Veteran has loss of visual field, or whether the Veteran has scotoma.  As previously noted, Diagnostic Code 6027 specifically refers to visual field testing, and scotoma.  Accordingly, the Board finds that the July 2014 VA eye examination report is inadequate for adjudication purposes and the claim must be remanded for a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since September 2014.

2.  Schedule the Veteran for a VA genitourinary examination in order to determine the current severity of his service-connected erectile dysfunction.

The VA examiner must review the claims file.  All indicated studies should be conducted.

The examiner should evaluate and discuss the severity of all complications of the Veteran's erectile dysfunction.  Specifically, the examiner should indicate whether the Veteran's erectile dysfunction is manifested by symptomatology consistent with either deformity of the penis with loss of erectile power, and/or removal of half or more of the penis or glans of the penis.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his peripheral neuropathy of the left fingers.

Any indicated evaluations, studies, and tests, must be accomplished and the results must be included in the examination report, to specifically include position sense, vibration sense, and cold sensation.  The examiner must identify all symptoms that are associated with the Veteran's service-connected peripheral neuropathy of the left fingers.  (The examiner should disregard any lack of finding of peripherally neuropathy of the left fingers and focus solely on the diagnosis of such at the June 2008 VA examination.)

The examiner should specifically indicate whether the Veteran's peripheral neuropathy of the left fingers more nearly approximate mild, moderate, or severe nerve impairment.  The nerves affected or seemingly affected should be specifically identified and, for each nerve affected, the disability should be described in this manner.  Additionally, any functional impairment of the left fingers deemed to be associated with the Veteran's upper extremity peripheral neuropathy must be identified. 

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.

4.  Schedule the Veteran for a VA examination in order to determine the current severity of his left eye cataract, and to determine the etiology of his maculopathy, epiretinal membrane, and pinguecula of the left eye.

All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA system, must be sent to the examiner for review. 

The examiner should determine and record the uncorrected and corrected central visual acuity for both distance and near vision of both eyes.  If there is loss of field of vision, the examiner should also determine the visual fields of both eyes using Goldmann Perimeter Chart testing with the measurements provided for all relevant quadrants.  Any completed Goldmann chart should be included with the examination report.  The examiner should note whether the Veteran has scotoma.  It should be specifically noted which, if any, of the Veteran's difficulties are attributable to service-connected cataracts.

The examiner should answer all of the following questions: 

(a) Is it at least as likely as not (50 percent probability or more) that a current eye disability other than cataracts (including maculopathy, epiretinal membrane and pinguecula, which were diagnoses listed in the July 2014 VA examination report) was caused (in whole or in part) by his service-connected diabetes mellitus with cataracts?

(b) Is it at least as likely as not (50 percent probability or more) that an eye disability other than cataracts (including maculopathy, epiretinal membrane and pinguecula, which were diagnoses listed in the July 2014 VA examination report) was aggravated (permanently worsened beyond the normal progression of the disease) by his service-connected diabetes mellitus or cataracts?

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


